DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Claim Rejections - 35 USC § 112
The claim amendments overcome the 112 rejection and therefore is it withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 82-89, 92-94, 96, 98, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardoni et al., US 5,172,303, in view of Sobhani , US 5,525,065, and Kim et al., US 9,214,410, and Akiyama, US 3,767,397.

a component comprising a chiplet108 , a dielectric substrate 102, and a connection post 106 protruding from the dielectric substrate 102, wherein the chiplet 108 comprises a semiconductor layer (column 1, line 13 states IC dies which have a semiconductor layer) disposed on the dielectric substrate 102, the semiconductor layer comprising an electronic circuit (IC die) wherein the connection post 106 is disposed on a side of the chiplet (sic dielectric) substrate opposite the semiconductor layer 108 and the electronic circuit 108 is electrically connected to the connection post 106 through a via in the dielectric substrate 102; and
a destination substrate 114 comprising a non-planar contact 302, wherein the non-planar contact 302 has a perimeter portion surrounding a recessed central portion and the non-planar contact 302 is sized and shaped to accept the connection post 106, and
wherein the connection post 106 is inserted into the non-planar contact 302.
Bernardoni fails to specifically teach the connection post has a base area greater than a peak area.
Sobhani (figures 2-3) teaches the connection post 17 has a base area (portion of 17 next to 16) greater than a peak area (portion of 17 farthest form 16).

Sobhani, which teaches a rounded connection post 17, fails to teach the connection post has a sharp point or is substantially pyramidal.
Kim (figure 1) teaches the connection post 123 has a sharp point or is substantially pyramidal.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sharp point or substantially pyramidal connection post of Kim in the invention of Sobhani because Kim teaches sharp point or substantially pyramidal connection posts are commonly known in the art.  A skilled artisan knows that changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).
Though Sobhani fails to teach wherein the connection post has a height, length, or width less than 50 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the connection post has a height, length, or width through routine experimentation (MPEP 2144.05). For example, Akiyama (column 4, lines 20-22 teaches connection posts, the metal bumps, have a thickness of 10-50 microns.  Akiyama teaches that applications exist wherein smaller connection posts are 
With respect to claim 83, Sobhani (figures 2-3) teaches the connection post 17 comprises a bulk material 21 coated with a material 22 that is different from the bulk material.
As to claim 84, Sobhani (column 3, line 52) teaches the coated material 22 is a metal.
In re claim 85, Sobhani (column 3, line 51) teaches the connection post 17 comprises a bulk material 21.
Concerning claim 86, Sobhani (column 3, line 51) teaches the bulk material 21 is silicon dioxide, silicon nitride, a resin, a polymer, or a cured resin (epoxy).
Regarding claim 87, Kim (figure 1) the connection post 123 has substantially planar sides, has a sharp point, or is substantially pyramidal.
Pertaining to claim 88, Bernardoni (figure 3B) teaches the chiplet 108 comprises a chiplet contact pad (where the wire attaches), the destination substrate 114 comprises an electrically conductive element 110, and the chiplet contact pad (where the wire attaches) is electrically connected to the electrically conductive element 110 (through 102 & 104).

Regarding claim 92, Bernardoni (figure 3B) teaches the destination substrate 114 (column 3, lines 19-21) has a thickness greater than a height of the connection post 106 (column 2, lines 58-60).
Regarding claim 93, Bernardoni (column 4, lines 60-63) teaches the non-planar contact 302 is coated with an electrical conductor.
With respect to claim 94, Bernardoni (column 4, lines 60-63) teaches an adhesive disposed on the non-planar contact 302. The electrical conductor in the non- planar contact 302 is an adhesive for the conductive post 106.
In re claim 96, Bernardoni (figure 3B) teaches the component comprises a plurality of connection posts 106, each of the connection posts 106 protruding from the dielectric substrate 102 at a connection post location, the destination substrate 114 comprises a corresponding plurality of non-planar contacts 302, each of the non-planar contacts 302 shaped to accept a corresponding connection post 106 of the connection posts 106 and disposed at a contact location corresponding to the connection post location of the corresponding connection post 106 , wherein the corresponding connection post 106 is inserted into each of the non-planar contacts 302.

Pertaining to claim 99, though Bernardoni fails to teach the non-planar contact has a depth, length or width less than 50 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the size of the component through routine experimentation (MPEP 2144.05). Especially in light of column 5, lines 1-15 teaching the objective of reducing the overall size of the device.  Further, once you’ve adjusted the dimensions of the connection post using Akiyama, one would have to similarly adjust the dimensions of the non-planar contact in order to make a reliable electrical connection.  
Claim 90 and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernardoni et al., US 5,172,303, in view of Sobhani , US 5,525,065, Kim et al., US 9,214,410, and Akiyama, US 3,767,397, as applied to claim 82 above, and further in view of Juskey et al., US 4,940,181.

As to claim 104, Bernardoni fails to teach the recessed contact has a first shape and the connection post has a second shape different from the first shape.
Juskey teaches the recessed contact 12 has a first shape (column 2, lines 41-45 teaches many shapes such as square, octagonal and rectangular) and the connection post 30 has a second shape different from the first shape (figure 4 & column 3, line 19 teach a solder ball, which is round).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the different shapes of Juskey in the invention of Bernardoni because Juskey teaches this is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7749887 and 6277222 teach sharp points. US 4912545 (column 7, lines 10-14) teaches 50 micron dimensions. 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. The examiner can normally be reached M, W-F. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/25/2022